DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informality: 
The phrase “any one of” is no longer needed, as the claim now recites dependency only from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of an “s” in parentheses in “crosslinker(s)” renders the scope of the claim unclear.  It is suggested that either the “(s)” be deleted from the claim or the claim revised to clearly recite an alternative, for example, “one or more” aliphatic crosslinkers.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The glass transition temperature range recited in claim 3 is the same as the range recited in claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Zheng et al., US 2009/0162680 (hereafter Zheng).

Regarding claim 1, Zheng teaches a formaldehyde free adhesive composition (Abstract and para [0020] teaching methods of making multilayer articles using a fast-setting adhesive; para [0020] teaching that the fast setting adhesive may be a two-part emulsion polymer adhesive (emulsion polymer composition + isocyanate crosslinking composition); and para [0061] teaching multilayer articles made using the adhesive formaldehyde free).
The adhesive of Zheng may include:
(a) an aqueous emulsion of acrylic polymer (para [0021] teaching emulsion polymers formed in aqueous solution; para [0022] teaching monomers that may be copolymerized to provide the emulsion polymer, including (meth)acrylic acids, (meth)acrylates, acrylonitrile and methacrylonitrile); and 
(b) an aliphatic isocyanate crosslinker or crosslinkers (para [0031] teaching aliphatic isocyanate crosslinkers, including 1, 6-hexamethylene diisocyanate (HDI));  
wherein said acrylic polymer has at least one structural unit of one or more ethylenically unsaturated monomers carrying at least one hetero functional group (para [0023] teaches heterodifunctional monomers; para [0022] identifies acrylonitrile and methacrylonitrile (examples of hetero functional groups)).
Regarding the requirement that the acrylic polymer has a glass transition temperature of -45° C to 0° C, Zheng teaches a glass transition temperature range of         -30°C to 30°C (para [0021]), overlapping the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.

Regarding claim 2, see the rejection of claim 1 above discussing the Zheng teaching of nitrile groups at para [0022]. 



Regarding claim 4, although Zheng does not explicitly teach its acrylic polymer being free of structural unit of hydroxy-containing monomers, at para [0034], Zheng teaches providing a solvent for the isocyanate compound that is free of functional groups having active hydrogens, such as hydroxy groups, so the isocyanate does not react with such functional groups, resulting in a decrease in water resistance (para [0034]).  In view of this teaching, it would also have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to likewise not provide the acrylic polymer with hydroxy groups, so that the isocyanate does not react with such functional groups, resulting in a decrease of water resistance of the adhesive, thus advantageously providing some control over the water resistance property of the adhesive.   

Regarding claim 6, Zheng teaches additives, including fillers at para [0028], thickeners (i.e., rheology modifiers) at para [0027] and defoamers at para [0029].   

Regarding claim 8, Zheng teaches its cross-linker may be 1.6-hexamethylene diisocyanate (HDI) at para [0031], that the cross-linker may be a prepolymer at para [0032] and that it may include a solvent to promote dispersion (i.e., hydrophilically modified) at para [0033]).  

a method for producing a plywood (paras [0051]-[0061]).  The method of Zheng includes: 
(a) providing a formaldehyde free adhesive composition according to claim 1 (see the rejection of claim 1 incorporated herein and para [0051] teaching the fast setting adhesive of Zheng may be applied to wood sheet layers which are then pressed to form a multiplayer article, e.g., a plywood (claim 11));
(b) providing two or more layers of wood (para [0057] teaches an embodiment with at least two wood core layers); and
(c) applying the formaldehyde free adhesive composition onto one or two surfaces of said two or more layers of wood (para [0057] teaching the application of the fast setting adhesive on each of the sides of each core layer).
Regarding the steps of (d) stacking two or more layers of wood and pressing the stacked two or more layers of wood at room temperature and  (e) pressing the stacked two or more layers of wood at an elevated temperature of 50-200°C, Zheng teaches application, stacking and pressing at “ambient temperatures” that Zheng further defines as being between about 7° C to about 49° C (para [0060]). Zheng further teaches that some heat may be used, if desired, in an optional drying/solvent removal step (para [0054]).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05.
In this instance, a prima facie case of obviousness exists, not only in view of the closeness of the Zheng pressing range to the recited range, but also in view of the Zheng teachings of heating to remove solvent (para [0054]) and further the Zheng teaching that a “typical production cycle” for producing plywood includes pressing at temperatures from about 110°C to about 275°C (para [0049]), a range also overlapping the range recited in the claims.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).  Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the process of Zheng to further include at least some heating during pressing for the advantage of predictably speeding up the process by speeding up solvent removal and/or bonding between the wood layers.   

Regarding claim 10, see para [0057] of Zheng that describes a 4 layer embodiment.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Zheng as applied to claim 1 and further in view of Kusuoka et al., US 5,726,242 (hereafter Kusuoka).
pH no higher than 9; however, the particular polymer of that embodiment of Zheng was an ethylene vinyl acetate emulsion.  Zheng is silent as to the pH of its acrylic polymer emulsion and does not otherwise discuss pH control of its emulsions.  
Kusuoka teaches a two-pack aqueous adhesive that includes a first component that may further include an aqueous emulsion of an acrylic polymer (col. 2, lines 15-28; col. 4, lines 33-57) and a curing component comprising a polyisocyanate compound that may be aliphatic and further may be HDI (col.3, lines 18-28 and col. 4, lines 58-67).  Kusuoka teaches its first component of the emulsion preferably has a pH of 5 to 8.5  to provide the advantages of long pot-life and stable viscosity (col. 4, lines 24-33).  In an example of Kusuoka, pH of an aqueous emulsion was adjusted to 7.5 prior to combining with the curing agent (col. 6, lines 40-60).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the adhesive composition of Zheng to provide the aqueous emulsion of the acrylic polymer to have a pH of between 5 and 8.5 as taught by Kusuoka, for the advantages taught in Kusuoka including long pot-life and stable viscosity.
  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Zheng as applied to claim 1 and further in view of Zhang et al., US 2016/0251507 (hereafter Zhang).
Zheng is silent as to composition including silanes.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the adhesive of Zheng to further include epoxy silanes according to Zhang for the advantage taught in Zhang of improved water resistance in the resultant polymer mixture.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746